       Case 3:19-cv-00297-RFC Document 1-1 Filed 10/15/19 Page 1 of 1

                                                                        Service of Process
                                                                        Transmittal
                                                                        09/17/2019
                                                                        CT Log Number 536264032
TO:      KIM LUNDY SERVICE OF PROCESS
         WALMART INC.
         702 SW 8TH ST, MAILSTOP 0215
         BENTONVILLE, AR 72716-6299

RE:      Process Served in Texas

FOR:     WALMART INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 Barrientes Rosa, Pltf. vs. Walmart Inc., Dft.
DOCUMENT(S) SERVED:              Citation, Return, Petition, Request(s), First Set of Interrogatories, First Set of
                                 Request
COURT/AGENCY:                    210th Judicial District Court El Paso County, TX
                                 Case # 2019DCV3272
NATURE OF ACTION:                Personal Injury - Failure to Maintain Premises in a Safe Condition - 4/3/2019 - El
                                 Paso County, Texas
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:        By Process Server on 09/17/2019 at 13:06
JURISDICTION SERVED :            Texas
APPEARANCE OR ANSWER DUE:        By 10:00 a.m. on the Monday next following the expiration of twenty days after
                                 service (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):         Rodrigo V. Ramos
                                 Scherr & Legate, PLLC
                                 109 N. Oregon, 12th Floor
                                 El Paso, TX 79901
                                 (915) 544-0100
ACTION ITEMS:                    CT has retained the current log, Retain Date: 09/17/2019, Expected Purge Date:
                                 09/22/2019

                                 Image SOP

                                 Email Notification, KIM LUNDY SERVICE OF PROCESS ctlawsuits@walmartlegal.com

SIGNED:                          C T Corporation System
ADDRESS:                         1999 Bryan St Ste 900
                                 Dallas, TX 75201-3140
For Questions:                   877-564-7529
                                 MajorAccountTeam2@wolterskluwer.com




                                                                        Page 1 of 1 / YC
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                               EXHIBIT                  constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                 "A"                    contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
